Case 4:20-cv-00896-ALM-KPJ Document 20-18 Filed 12/28/20 Page 1 of 2 PageID #: 209




      1
                                                                                                                      Exhibit Q
      2
      3
                       mai                                                                                                                                                                             M: h?c-I Moafss -iriichn .rfics


      4   Account Disabled

      5   Michael Moates <mlchae! moalesgthenarrative times ofg> Tue, Od 20,2020 at 10:5                                                                                                                                                                 AM
          To ldolan@fb.com

      6    Lisa.
           My FB acco nt has been disabled and I have been given no reason why. I am fitera'ly in tears, I don't know what f did. Please help me. I was verified. I spent ids of mo ey on a s and never ad any issues. Someone was rnpe onating me last night
           and I reporte the . Then to ay I' locke out.
      7    My Instagram has no I sues. I am pretty su e thi is a bu .
           Pl ase hel me.
      8
      9
          Liza-Bart Dolan <ldoian@ifb.com> Wed, Oct 21,2020 al 8:39 AM
     10   To: Michael Moates < rschael.moates@theranativetiTe3 org>

           We will remove an Facebook Pages, G oups and Instagram accounts representing QA on, even i they co tain no iolent content. This is an update from the initial po cy in August t at re ove ages, Groups and Insta ra accounts associated with
     11    QAnon when they discusse otential iolence whle imposing a series of restridior.s to limit t e reach of other Pages, Groups an instagra accounts associate with t e movem nt ages. Groups an Instagram accounts t at rep ese t an identifie
           M itarized Social Mo ement are alrea y prohibit d. And we will continue to disabl the profiles of admins who manage Pages a d Grou s rem ved for violatin this policy, as we began doing in August


     12    You can rea mo e about th:s polcy here: hhps:/i,about.fo.com,ne-.v ,2020.'OBi2ddfe smg-movement3-ar.d organvatons-ted tc-violen


     13
           Liza-Bart Dolan
     14    Pofbcs 8 Gove ment Outreac

     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28

                                                                                                                                  92
Case 4:20-cv-00896-ALM-KPJ Document 20-18 Filed 12/28/20 Page 2 of 2 PageID #: 210




      1
      2
      3
      4
      5
      6
      7
      8
      9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
     20
     21
     22
     23
     24
     25
     26
     27
      28

                                              93
